Citation Nr: 0017655	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  97-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for a psychiatric 
disorder other than alcohol dependence.

3.  Entitlement to a compensable evaluation for status-post 
blow-out fracture of the orbit of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1996 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for alcohol dependence, 
granted service connection for status-post blow-out fracture 
of the orbit of the right eye, and rated the right eye 
disability as non-compensably disabling, effective from 
May 31, 1995.  This matter also comes to the Board following 
an April 1996 decision by the RO that denied service 
connection for psychiatric disability.


FINDINGS OF FACT

1.  In May 1995, the veteran filed a claim of service 
connection for alcohol dependence.

2.  The veteran claims that his alcohol dependence began 
during military service; no competent medical evidence has 
been presented which tends to show that alcohol dependence 
was caused by or made worse by service-connected disability.  

3.  No competent medical evidence has been submitted which 
tends to show that any current psychiatric disorder is 
attributable to military service or event coincident 
therewith.  

4.  The veteran has no symptomatic residuals of the blow-out 
fracture of the orbit of the right eye except for scarring 
that is no more than slightly disfiguring.



CONCLUSIONS OF LAW

1.  The claim of service connection for alcohol dependence 
has no legal merit.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
1991); 38 C.F.R. § 3.1(m), 3.301, 3.310(a) (1999); VAOPGCPREC 
7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 11-96 (Nov. 15, 
1996); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for psychiatric disorder 
other than alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

3.  A compensable evaluation for status-post blow-out 
fracture of the orbit of the right eye is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 
(Diagnostic Code 7800) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  In order for a claim 
of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran claims that his alcohol dependence began during 
military service, that he was treated for alcohol abuse while 
in military service, and that alcohol abuse continued after 
military service.  Similarly, as to other psychiatric 
disorders, the veteran claims that these began while in 
military service and continued after military service.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

Alcohol Dependence

As for claims of service connection for disability due to 
alcohol abuse filed after October 31, 1990, the law prohibits 
an award of VA compensation for such disability, whether the 
claim is based on a theory of direct or secondary service 
connection.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301, 3.310(a) (1999); VAOPGCPREC 11-96 
(Nov. 15, 1996); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  A claimant may be 
granted service connection for purposes of obtaining VA 
benefits other than compensation if entitlement to secondary 
service connection for alcohol abuse is demonstrated pursuant 
to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 
11 Vet. App. 280 (1998).

The veteran filed his claim of service connection for alcohol 
dependence in May 1995.  The law prohibiting an award of VA 
compensation for disability due to alcohol abuse, whether the 
claim is based on direct or secondary service connection, 
applies to claims filed after October 31, 1990.  Therefore, 
regardless of the character or quality of any evidence that 
the veteran might submit, alcohol dependence that was 
incurred during military service cannot be recognized as a 
disability for which service connection may be granted.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.1(m), 3.301, 3.310(a) (1999); VAOPGCPREC 7-99 (June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 2-97 (Jan. 
16, 1997); VAOPGCPREC 11-96 (Nov. 15, 1996).  Accordingly, 
given the veteran's arguments of direct service incurrence, 
his claim of service connection for alcohol dependence must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).

Although service connection may be granted under 38 C.F.R. 
§ 3.310(a) for the purpose of benefits other than 
compensation, no evidence has been presented suggesting a 
relationship between service-connected disability and alcohol 
dependence.  

Other Psychiatric Disability

Service medical records, including a September 1990 
separation examination, are negative for complaints, 
diagnoses, and/or treatment for a psychiatric disorder, 
except for treatment for alcohol dependence and the veteran's 
complaints, at the separation examination, of frequent 
trouble sleeping, depression, and excessive worry.

Private treatment records, dated from March 1988 to February 
1989, appeared in both the service medical records and the 
claims file.  However, these records were negative for 
complaints, diagnoses, and/or treatment for a psychiatric 
disorder.

A February 1995 letter from the Chief Medical Officer, 
Department of Defense, shows that the veteran was 
disqualified from enlistment because of, among other things, 
anxiety, depression, and a somatoform disorder.  Attached to 
the letter was a partial copy of the veteran's September 1990 
separation examination.

VA and private treatment records, dated from October 1991 to 
January 1999, were received by the RO.  These records show 
that the veteran was diagnosed with a psychiatric disorder, 
other than alcohol dependence, in January 1999.  See January 
1999 VA counseling record.  The diagnosis at that time was 
dysthymia.  The Board notes that earlier treatment records 
show the veteran's stress management treatment.  See private 
treatment records dated in May and July 1995.  They also 
include results from psychological testing (specifically, the 
Minnesota Multiphasic Personality Inventory (MMPI)).  This 
testing "suggested" post-traumatic stress disorder (PTSD), 
depression, and a possible psychotic disorder.  See VA 
treatment records dated in October 1998.  In addition, they 
included the veteran's claim that he had a diagnosis of PTSD.  
See VA treatment records dated in November 1998.  However, 
the only diagnosis of a psychiatric disorder, other than 
alcohol dependence, that appears in the record is dysthymia.

The Board finds that what is significant about the evidence 
described above is, paradoxically, what it does not include.  
None of the records on appeal includes a medical nexus 
opinion that tends to show a relationship between the 
dysthymia diagnosed in January 1999 and the veteran's 
military service or event coincident therewith, such as the 
right eye injury the veteran sustained in 1988 or symptoms 
that were described as including depression, anxiety or a 
somatoform disorder.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and continued symptoms since service.  
Additionally, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between dysthymia and an already service-connected 
disability.  The Board concedes that lay statements filed by 
the veteran, when combined with the service medical records, 
establish that the veteran was injured while in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, no 
medical evidence has been presented that tends to link 
current psychiatric disorder (dysthymia) to his in-service 
right eye injury or to any other problem coincident with 
service.  While the veteran, through written statements, is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make this claim of service connection well 
grounded.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Lastly, the Board also notes that the statutory 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 (1999), 
cannot help the veteran in establishing a well-grounded claim 
because the record on appeal does not show his having a 
listed disease process within one year after his separation 
from military service.  (Dysthymia was diagnosed more than 
eight years after his separation from military service.)

Because no competent medical evidence has been presented to 
link current disability to service, or to an already service-
connected disability, this claim is not well grounded.  The 
principle of reasonable doubt does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Additionally, further 
evidentiary development to fulfill the duty to assist is not 
required until after a well-grounded claim is submitted.  
Morton v. West, 13 Vet. App. 205 (1999).  

II.  Higher Evaluation Claim

The veteran asserts that his right eye disability is 
manifested by adverse symptomatology that more nearly 
approximates those requirements needed to qualify for a 
compensable evaluation.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In addition, in cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher 
evaluation at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

Historically, service connection was granted for status-post 
blow-out fracture of the orbit of the right eye and this was 
rated as non-compensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (disfiguring scars of the head, face, 
and neck).  See RO decision entered in March 1996.  In this 
regard, the Board notes that the RO has not included any 
decreased visual acuity as part of the service-connected 
disability.  See RO decision dated in June 1996.  
Consequently, scarring around the eye has been evaluated.  
Given potentially applicable rating criteria, the veteran 
will be entitled to a higher (compensable) evaluation if the 
scarring is moderately disfiguring (10 percent), severely 
disfiguring, especially that which produces a marked and 
unsightly deformity of eyelids, lips, or auricles, (30 
percent), or complete, exceptionally repugnant deformity of 
one side of the face, or marked, or repugnant bilateral 
disfigurement (50 percent) (Diagnostic Code 7800); poorly 
nourished with repeated ulceration (10 percent) (Diagnostic 
Code 7803); or scarring that is tender and painful on 
objective demonstration (10 percent) (Diagnostic Code 7804).  
38 C.F.R. § 4.118 (1999).

Service medical records, beginning in March 1988, show the 
veteran's complaints and/or treatment following a right eye 
injury in March 1988.  The diagnosis was blow-out fracture of 
the orbit of the right eye.  See treatment records dated 
March 1988 to April 1988, and in November 1988.  A March 1988 
computerized tomography (CT) shows a medial blowout fracture 
of the right orbit.  A hospital summary, for March to April 
1988, shows that he underwent a repair of the blow-out 
fracture with retroauricular cartilage graft placement.  
Examination at hospital discharge disclosed corrected visual 
acuity of 20/20, pupils reactive without an afferent defect, 
and full visual fields.  The veteran had a moderate amount of 
edema and ecchymosis.  The wound was well healed.  The 
conjunctiva was minimally ejected with no discharge.  
Extraocular motions were -2 in all gazes except the right 
gaze.  The right gaze had a -1 restriction in the right eye.  
Diplopia was apparent in all extreme gazes.  The corneas, 
anterior chambers, and lenses upon funduscopic examination 
were within normal limits.  Subsequently prepared treatment 
records included reports that the veteran was initially 
diplopic.  However, this problem subsequently cleared up.  

On the occasion of his September 1990 separation examination, 
the veteran reported the history of his injury and subsequent 
treatment as outlined above and complained of recurrent 
headaches.  No findings were made by the separation examiner.

Private treatment records, dated from March 1988 to February 
1989, appeared in both the service medical records and the 
claims file.  These records show the veteran's complaints 
and/or treatment for a right eye injury after an assault in 
March 1988.  They also include CTs, dated in October 1988 and 
November 1988, that revealed a fracture of the floor and/or 
medial wall of the right orbit.

A February 1995 letter from the Chief Medical Officer, 
Department of Defense, reported that the veteran was 
disqualified from enlistment because of, among other things, 
recurrent headaches.  Attached to the letter was a partial 
copy of the veteran's September 1990 separation examination.

VA and private treatment records, dated from October 1991 to 
January 1999, were received by the RO.  These records were 
negative for complaints, diagnoses, and/or treatment for 
right eye disability, except for an October 1994 vision 
examination by a private physician.  The October 1994 
examiner reported that the veteran was nearsighted, and had 
astigmatism.

The veteran first appeared for VA examinations in September 
1995.  At the VA scar examination, the veteran reported that, 
while in military service, he became involved in an 
altercation and suffered a fracture of his right orbit.  
While hospitalized, a reconstructive procedure was done which 
included taking a small piece of cartilage from behind the 
right external ear and placing it into the inner aspect of 
his orbit on the nasal side.  He next reported that he had 
always worn glasses and he experienced no unusual visual 
problems at the present.  The veteran complained of a fine 
scar on the ear from the transplant and discoloration beneath 
the lower eyelid on the right side that varied with the 
weather.

On examination, there were no external abnormalities of the 
ear at the donor area.  There was a "very thin, almost 
invisible," scar on the inner aspect of the right orbit on 
the nasal side, as it coursed down close to the inner 
canthus.  There was "no gross cosmetic defect noted, except 
for [a] slight dark discoloration measuring about the size of 
half of a postage stamp in the right infraorbital area."  
The examiner opined that the right orbit scar was ". . . 
just barely visible on the inner aspect of the right orbit 
and close to the inner canthus, together with discoloration 
below the lower right eyelid."  The diagnosis was status-
post surgical repair of a fracture of the right orbit with a 
1.5 centimeter scar. 

At the VA visual examination, corrected visual acuity was 
20/20 bilaterally, pupils were equal, round, and reacted to 
light, and there was full range of motion of the extraocular 
muscles.  Moreover, there was no diplopia in any field of 
view and no change in refractive error.  Slit-lamp 
examination showed a clear cornea, anterior chamber, iris, 
and lens.  The examiner opined that this was a normal eye 
examination and that the veteran had no restrictions due to 
the blowout fracture.

Two VA slide photographs of the veteran's face (one a close-
up of the right eye), dated July 1996, appear in the record.  
They show a small area of skin discoloration (purple in 
color) below the right eye and near to his nose.

Thereafter, the veteran appeared for a VA examination in 
August 1997.  On examination, it was reported that he had two 
scars around his right eye.  The first was on the lower 
eyelid, measured 7 millimeters by 2 millimeters, was slightly 
raised, and was a slightly pink linear scar.  The second scar 
was below the right medial eyebrow, measured 15 millimeters, 
was flat, and was a white linear scar.  It was reported that 
the lower eyelid scar was very slightly hypertrophic.  
However, neither scar had keloid formation, adherence, or 
herniation.  Moreover, neither scar was tender and painful, 
or otherwise limited function.  The diagnosis, as to the 
lower eyelid scar, was that it was "slightly (very slight) 
hypertrophic" and, as to the scar located below the right 
medial eyebrow, it was a "flat white linear scar."

First, as to Diagnostic Codes 7803 and 7804, the Board notes 
that at neither the September 1995 examination nor the August 
1997 examination was there an indication that any scarring 
was poorly nourished with repeated ulceration, or both 
painful and tender.  Moreover, a review of the record on 
appeal fails to disclose any medical evidence showing such 
symptoms due to the service-connected scarring.  Therefore, a 
compensable evaluation is not warranted under either 
Diagnostic Code 7803 or Diagnostic Code 7804.  38 C.F.R. 
§ 4.118 (1999).

Next, as to Diagnostic Code 7800, the Board notes that that 
the September 1995 examiner reported that the veteran had 
discoloration below the lower right eyelid.  This is evident 
in the available slide photographs.  Moreover, the August 
1997 examiner reported that the lower eyelid scar was 
slightly raised, hypertrophic, and pink, and the scar located 
below the right medial eyebrow was a flat white linear scar.  
Nonetheless, the salient point to be made is that neither of 
the foregoing examiners characterized either scar as 
"disfiguring."  Similarly, review of the record on appeal 
fails to disclose such a characterization of the scarring.  
Consequently, the Board concludes that service-connected 
scarring is not more than slightly disfiguring.  A 
compensable evaluation is therefore not warranted under 
Diagnostic Code 7800.  38 C.F.R. § 4.118 (1999).

In conclusion, a higher schedular evaluation is not warranted 
because, for the reasons already enunciated, a preponderance 
of the evidence is against the claim.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.


ORDER

Service connection for alcohol dependence is denied.

Service connection for a psychiatric disorder other than 
alcohol dependence is denied.

A compensable evaluation for status-post blow-out fracture of 
the orbit of the right eye is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

